Title: From George Washington to Volckert Pieterse Douw, 27 September 1779
From: Washington, George
To: Douw, Volckert Pieterse


        
          Sir
          Head Quarters West point 27th Sepr 1779
        
        I have been favd with yours of the 12th inclosing Copy of your speech to the Oneidas and Tuscarora’s. I think you were perfectly right in ordering back and detaining the three Onondagas to whom you had granted their liberty upon parole, untill they should send back the seven who had made their escape. I congratulate you and the other Commissioners upon the happy prospect of the success of Genl Sullivan’s expedition, which I hope will make a lasting impression upon the minds of the Savages. I have the honor to be &c.
      